Citation Nr: 1330708	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-23 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 

3.  Entitlement to service connection for a sinus disorder. 

4.  Entitlement to service connection for emphysema. 

5.  Entitlement to service connection for hepatitis C. 

6.  Entitlement to an increased evaluation in excess of 10 percent for tension headache disability. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to April 1978. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs, Regional Office located in Atlanta, Georgia. 

In a November 2008 rating decision the RO declined to reopen a previously denied claim for entitlement to service connection for PTSD.  The Veteran appealed.  In June 2013, the Veteran testified before the undersigned at a Board hearing held at the RO.  The Veteran was provided an opportunity to set forth her contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the hearing transcript has been associated with the claims folder. 

The Board findings that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1  (2009) is applicable in this case, as a review of the record reflects that the Veteran's has various diagnosed psychiatric disorders, including PTSD and depression.  As such, the Board re-characterized the issue on appeal to acquired psychiatric disorders, including the PTSD and depression.

In a February 2012 rating decision, the RO denied an increased rating for tension headache disability and denied service connection for sinus disorder, emphysema, and hepatitis C.  Since then, the Veteran's August 2012 notice of disagreement to the RO's denial of his claim has been associated with the claims folder, but he has not yet been issued a statement of the case by the Agency of Original Jurisdiction (AOJ). 

The issues of entitlement to increased rating for tension headaches and service connection for PTSD, sinus disorder, emphysema and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection PTSD because the evidence of record failed to demonstrate a current diagnosis of PTSD or a verified in-service stressor event.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the RO's August 2004 rating decision relates to an unestablished fact (a current diagnosis of PTSD that has been linked to in-service stressor events) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 2004 RO rating decision which denied the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

2.  Since the August 2004 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decisions to reopen the previously denied claim for service connection for PTSD, further assistance is unnecessary to aid the Veteran in substantiating the claim.   



2.  Petition to Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for PTSD.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for PTSD has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's claim for service connection for PTSD in a November 1989 rating decision, because the record failed to establish a current diagnosis of PTSD and a verified in-service stressor event.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.  The Veteran sought to reopen his previously denied claim, but the RO declined to reopen it in a May 1992 rating decision.  The Veteran appealed, but the refusal to reopen the previously denied claim was upheld and subsumed by a March 1996 Board decision.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100 , 20.1104.  The Veteran again sought to reopen his previously denied claim, but the RO declined to reopen it in an August 2004 rating.  The Veteran was notified of the RO's decision in August 2004, and he did not appeal.  The RO's 2004 decision became the last final decision of record on the issue.  38 C.F.R. §§ 3.104, 20.1103.

At the time of the August 2004 rating decision, the evidence of record included the Veteran's service treatment records, the transcript of a 1977 Court-Martial hearing, an October 1989 VA psychiatric examination report, various in-patient and out-patient VA treatment records for substance abuse, and the Veteran's lay statements.  

Subsequent to the August 2004 rating decision, the Veteran has submitted a December 2006 VA mental health consultation report that shows the Veteran was diagnosed with PTSD related to his reported in-service combat and noncombat stressor events.  The Veteran's subsequent VA treatment records confirmed the diagnosis of PTSD related to his reported in-service noncombat stressor events.  These additional VA treatment records received since the RO's 2004 rating decision relate to an unestablished fact (a current diagnosis of PTSD linked to his reported in-service stressor events), and that is necessary to substantiate each of the claims.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for PTSD.  See Shade, 24 Vet. App. 110.

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of PTSD is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's PTSD claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


ORDER

New and material evidence has been received to reopen the claim for service connection for service connection for PTSD, and the claim is reopened. 







REMAND

Acquired Psychiatric Disorder, to include PTSD 

Although new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for PTSD, the Board finds that additional development is needed prior to the adjudication of the claim.  

In particular, a VA psychiatric examination is warranted to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to a verified in-service stressor event or fear of hostile action during active service.

In this regard, the Board notes that the Veteran's VA mental health treatment records show that the Veteran has been diagnosed with PTSD based on his reports of in-service combat and noncombat stressor events, but it is unclear if this was based on the diagnostic criteria of DSM-IV as required by VA.  See December 2006 VA mental health consultation report; and March 2007 medical statement from treating VA nurse practitioner.  However, the Board notes that the subsequent VA treatment record show that the Veteran has been diagnosed with PTSD based on noncombat stressor or PTSD by history and other VA medical professionals have questioned his diagnosis of PTSD.  See August 2008 VA mental health treatment note. 

Pertinently, the Board notes that the record confirms the Veteran's in-service noncombat stressor event where he was accused of raping a woman and underwent a Court-Martial trial, but was found not guilty.  See October-November 1977 Court Martial Trial transcript, and service personnel records.  The Veteran treating VA mental health providers have also noted that the Veteran has suffered two other non-service stressor events with the death of his four year daughter from a seizure attack and the death of his wife in a motor vehicle accident. 

The Board observes that since RO last denied the Veteran's PTSD claim because of the lack of current diagnosis of PTSD that was related to verified in-service stressor events, the regulations pertaining to PTSD were amended.  In this regard, 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  In addition, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations. The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service-connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

Here, the Veteran's service personnel records show that he was stationed along the Demilitarized Zone (DMZ) in Korea from May 1974 to June 1975.  However, an August 2009 VA mental health treatment record notes that upon review of the Veteran's PTSD diagnosis, the Veteran "does not confirm a threat to his life or a perceived threat" based on his service in Korea.  Also, during the June 2013 Board hearing, the Veteran testified that his experiences in Korea along the DMZ were not as significant as his non-combat events he suffered in service.  See hearing transcript pages, 6 and 8. 

Nevertheless, given past statements made in regard to his service, and the regulatory changes concerning service connection for PTSD, the Board is of the opinion that a VA examination would be probative to ascertain whether the Veteran's current acquired psychiatric disorder, including PTSD, is related to service, to include verified noncombat stressor event, or whether he has PTSD as a result of a fear or hostile or terrorist activity.  There is no medical opinion of record that is adequate for adjudication purposes, given the scope of the claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Also, a VA medical opinion is need to addressed whether the Veteran has any other current diagnosed psychiatric disorder that is related to his period of service.  Pertinently, the Veteran's April 1978 report of medical history prior to his separation shows he complained depression and excessive worry, trouble sleeping, loss of memory, and nervous troubles, and it was noted that he has experienced chest pain with anxiety neurosis.  In addition, in a March 2007 medical statement, the Veteran's treating VA nurse practitioner has indicated a link between the Veteran's depression symptoms and his period of service.  No medical opinion has been sought that addresses whether the Veteran has an acquired psychiatric disorder, other than PTSD, that is related to his period of service. 

Prior to the examination, all outstanding medical records should be obtained.

Also, a review of the record shows that the Veteran has been awarded disability benefits from the Social Security Administration.  The record does not reflect that an attempt to obtain those records associated with that award has been made.  

Tension Headaches, Sinus Disorder, Emphysema, and Hepatitis C 

The record shows that the Veteran filed a timely notice of disagreement to the RO's February 2012 denial of his increased rating claim for tension headaches and his service connection claims for sinus disorder, emphysema, and hepatitis C.  To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to the claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the Veteran's claim seeking entitlement to increased rating claim for tension headaches and to service connection claims for sinus disorder, emphysema, and hepatitis C.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2. Send a letter to the Veteran informing him of the July 2010 revisions to the regulations pertaining to service connection for PTSD under 38 C.F.R. § 3.304(f).

3.  Contact the Social Security Administration (SSA) and request copies of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. 

A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file.

4. Attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran. In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from VA medical facility since 2009.  

5. Thereafter, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

(1) Whether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to a verified in-service noncombat stressor event or fear of hostile action during active service.  

(2) Whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and if whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service.  

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record.  In doing so, the examiner should note the Veteran's complaints of depression and excessive worry at the time of his separation and subsequent long-history of poly-substance abuse. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC should adjudicate the expanded claim for service connection for acquired psychiatric disorder, including PTSD, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond. The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


